Filed 9/2/14 P. v Chavez CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B252941
                                                                           (Super. Ct. No. SM101804)
     Plaintiff and Respondent,                                               (Santa Barbara County)

v.

ALEJANDRO CHAVEZ,

     Defendant and Appellant.



                   A felony complaint charged appellant Alejandro Chavez with possession
for sale of a controlled substance (Health & Saf. Code, § 11351) and sale or
transportation of a controlled substance (id. at § 11352). In exchange for a negotiated
sentence, appellant waived his trial rights and pled no contest to the possession charge.
On motion of the district attorney, the trial court dismissed the remaining charges. The
trial court suspended pronouncement of judgment and placed appellant on probation for
five years with terms and conditions including that he serve 120 days in county jail. His
probation ended on March 11, 2002.
                   More than 11 years later, appellant moved to vacate the judgment on the
ground that the trial court failed to advise him of the immigration consequences of his
plea. The trial court denied his motion. The court also denied appellant's subsequent
motion for reconsideration.
              In the plea agreement, which appellant signed, a box contains his
handwritten initials next to a statement that "I understand that if I am not a citizen of the
United States, a plea of GUILTY/NO CONTEST may result in deportation, exclusion
from admission to the United States or denial of naturalization and citizenship." The trial
court, referring to the plea agreement, told appellant that "[t]here are various boxes that
have what appear to be your initials. Did you in fact initial these boxes?" Appellant
stated, "Yes, I did." The court then asked if appellant had signed the plea agreement, and
appellant confirmed that he had.
              In a declaration attached to the motion to vacate the judgment, appellant
stated that "[p]rior to accepting my plea, neither the court nor my attorney, advised
me . . . that the conviction 'may have the consequences of deportation, exclusion from
admission to the United States, or denial of naturalization.'" He claimed that "[t]he
initials in the box [on page four of the plea agreement form] dealing with possible
immigration consequences are not mine." He admitted that the initials on the other pages
and his signature were valid.
              The trial court found that the initials on page four "look[] exactly like the
same handwriting" on the other pages. That, coupled with appellant's admission on the
record that all of the initials were his, caused the court to find that appellant was in fact
advised of the potential immigration consequences of his plea.
              Appellant's motion for reconsideration relied on the declaration of a
handwriting expert. The expert stated that she compared the initials on page three of the
plea agreement, which she understood to be from appellant, with those on the other
pages. The expert opined that it was "highly probable" that the initials on the other pages
were not authored by appellant. Appellant signed a declaration stating that he was
mistaken in his earlier declaration when he stated that all of the initials were his except
for those on page four. He claimed that only the initials on page three were his. The trial
court found that appellant's declaration was not credible and that the expert's opinion was
therefore irrelevant.


                                               2
                  Appointed counsel filed a brief raising no issues and requesting our
independent review pursuant to People v. Wende (1979) 25 Cal. 3d 436. On May 30,
2014, we notified appellant that he had 30 days in which to advise us of any claims he
                                                                                      1
wished us to consider. He submitted a five-page letter brief with attachments.
                  Having examined the entire record, counsel's Wende brief and appellant's
letter brief, we are satisfied appointed counsel has fully complied with her responsibilities
and that no arguable issues exist. (People v. Kelly (2006) 40 Cal. 4th 106, 123-124;
People v. Wende, supra, 25 Cal.3d at pp. 441-442.)
                  The judgment is affirmed.
                  NOT TO BE PUBLISHED.


                                               PERREN, J.
We concur:



                  GILBERT, P. J.



                  YEGAN, J.




         1
             Appellant's letter brief merely elaborates on the facts that were before the trial
court.
                                                  3
                                   Rick Brown, Judge

                        Superior Court County of Santa Barbara
                         ______________________________


             Lisa M. J. Spillman, under appointment by the Court of Appeal; Alejandro
Chavez, in pro. per., for Defendant and Appellant.
             No appearance for Plaintiff and Respondent.




                                            4